Citation Nr: 9935715	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for lung fibrosis, 
currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) December 1995 rating 
decision which denied a compensable rating for the service-
connected lung fibrosis.  By rating decision in November 
1997, the evaluation of lung fibrosis was increased to 10 
percent, effective July 31, 1995.  In view of AB v. Brown, 
6 Vet. App. 35 (1993), the claim remains in controversy where 
less than the maximum available benefit is awarded.

In February 1996, the veteran requested an RO hearing.  A 
March 25, 1996 RO letter to the veteran reveals that a 
hearing was scheduled for May 14, 1996 but, in a May 1996 
letter, he indicated that he wished to cancel his hearing 
request until after an upcoming pulmonary function study.  A 
review of the record reveals that a VA pulmonary function 
study was performed in July 1996 (and again in January 1998), 
but no further requests for a personal hearing were made by 
or on behalf of the veteran.  In view of the foregoing, the 
Board will proceed as though his hearing request has been 
withdrawn.

In May 1998, the veteran filed a timely notice of 
disagreement with regard to the effective date of the 
compensable (10 percent) rating assigned his service-
connected lung fibrosis, awarded by the RO in November 1997; 
a statement of the case was issued in September 1998 but, as 
a timely substantive appeal was not filed by or on behalf of 
the veteran, the matter of effective date earlier than July 
31, 1995 for a 10 percent rating for lung fibrosis is not now 
in appellate status.  38 U.S.C.A. § 7105 (West 1991).


REMAND

The Board finds that the veteran's claim for an increased 
rating for the service-connected lung fibrosis is well 
grounded as it is capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
his assertion that such disability has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  If a claim 
is well grounded, VA has a duty to assist in the development 
of facts pertinent to the claim (38 U.S.C.A. § 5107(b)) which 
includes a thorough VA examination.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991).

The available record reveals that the most recent VA 
pulmonary examination (and pulmonary function study) was 
performed in January 1998.  Although the examination and 
pulmonary function study reports provide detailed information 
regarding the nature and severity of the veteran's 
disability, the pulmonary function study does not reveal 
specific findings referable to Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
or the levels of oxygen consumption in compliance with the 
rating criteria listed in 38 C.F.R. § 4.97 (1999).  

Where the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480 (1992).  The 
Board is of the opinion that another thorough VA pulmonary 
examination and pulmonary function study should be performed 
to fully address the rating criteria referable to evaluation 
of disabilities of the respiratory system.  In particular, 
although the January 1998 VA pulmonary examination report 
reveals that the veteran's diffusing capacity was moderately 
reduced, even after adjustment for alveolar volume, the DLCO 
(SB) values reflecting the extent of such impairment are not 
of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his pulmonary disability since 
January 1998.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA and 
private reports of medical treatment 
(not already of record), should be 
obtained by the RO and added to the 
claims folder.

2.  The veteran should be afforded 
another VA pulmonary examination to 
determine the extent and severity of his 
service-connected lung fibrosis.  The 
claims folder and the information 
necessary for the examiner to make 
findings concerning the rating of the 
service-connected lung fibrosis in 
accordance with the new criteria 
effective October 7, 1996 (38 C.F.R. 
§ 4.97) must be provided the examiner 
for review in conjunction with the 
examination, and the examination report 
must reflect a review of the claims 
folder.  All indicated studies should be 
conducted, including pulmonary function 
tests and X-ray studies.  Symptomatology 
associated with the service-connected 
lung fibrosis should be delineated, if 
possible, from  any nonservice-connected 
symptomatology.  If it is impossible to 
so distinguish the symptoms, the 
examiner should so state.  

3.  The RO should carefully review the 
examination report to ensure compliance 
with this remand.  If any development 
requested above is not accomplished, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


